BROWN, J.
Action to determine and quiet -title to real estate. The trial court entered a judgment for *213plaintiff, which, upon motion of defendants, was set aside and a new trial granted. From the order granting such new trial plaintiff appeals.
The contention of plaintiff is that the evidence conclusively shows that it has acquired the title to the land in controversy under what is commonly known as the thirty-year Statute of Limitation (Sec. 1884, R. S. 1909), and that the court erred in granting defendants a new trial.
The land in controversy is the south half of the southwest quarter of section 5, and the north half of the northwest quarter of section 8, township 32, range 1 west, in Reynolds county, Missouri, except six acres which will hereafter be noted.
The defendants are the collateral heirs of one Allen W. Barrackman, who purchased all the land in controversy from the United States in the year 1858, and who was killed during the Civil War (between 1861 and 1865).
Said south half of the southwest quarter of section 5 was sold for delinquent taxes in 1884 and purchased by one White, while the north half of the north - west quarter of said section 8 was sold for delinquent taxes in 1885 and purchased by one January. The last-mentioned tract was again sold for taxes in 1890 and purchased by one Jamison. Said White, January and Jamison placed their sheriffs’ tax deeds on record in Reynolds county soon after their respective purchases, and plaintiff has acquired by mesne conveyances from said White, January and Jamison whatever title, or color of title, those sheriffs’ deeds conveyed.
Plaintiff concedes that all of the above-mentioned tax sales were void, by reason of the fact that Barrackman, whose title they purported to convey, had died long before the suits were brought upon which the said, tax sales were based.
Plaintiff’s evidence of its “lawful possession” of the lands hereinbefore described, and of the other facts *214which it contends gave it title under the thirty-year Statute of Limitation, consisted of a lease granted by plaintiff to one John Barton on July 25, 1895, for a small parcel of the tract in section 5, and under which lease said Barton cultivated said small parcel of land for a period of three or four years; also a lease to S. J. Freeman for about five acres of the tract in section 8, dated March 16, 1899, under which lease said Freeman cultivated said five acres in section 8 from March 16,1899, to sometime in the year 1902.
The lands in dispute are hilly, except for small parcels of tillable land, and chiefly valuable for their timber. Plaintiff employed agents to prevent trespassers upon the timber growing on said lands.
One of the defendants testified that he had never been in the actual possession of the land in dispute, and was of the opinion that none of his codefendants had ever been in actual possession of said property. There was no evidence introduced tending to show that the defendant had not paid any taxes on the land in controversy within thirty years next before the plaintiff entered into possession of such land through the aforesaid tenants, unless it be held that the sheriffs’ tax deeds (before-mentioned) themselves tended to prove non-payment of all taxes. Appellant’s abstract does not show for what year’s taxes the lands in dispute were sold.
Such other facts as may be deemed necessary to make clear the conclusions we have reached will be noted in our opinion. ■

possession.

I. Defendants do not contend that the possession which plaintiff exercised over the lands in controversy through its tenants and agents under the aforesai(j leases was insufficient to extend its possession over all the lands in controversy during the period of time those tenants were upon the land. There *215does not seem, to be any good reason for such a contention if it had been made, because section 1882, Revised Statutes 1909, expressly provides that “the possession, under color of title, of a part of a tract or lot of land, in the name of the whole tract claimed, and exercising, during the time of such possession, the usual acts of ownership over the whole tract so claimed, shall be deemed a possession of the whole of such tract.”
I know of no reason why plaintiff could not, through its tenants or agents, take the same actual possession of a tract of land which it could have taken through its officers, if those officers were personally present upon the property. Defendants do not seem to dispute the claim that plaintiff performed such acts of ownership over the entire tract as are usually exercised by the owner of that quality of land.

Lawfui possession.

II. However, defendants do contend that the constructive possession which followed their legal title to the land in dispute amounted to the “lawful possession” contemplated by section 1884, Revised Statutes 1909, and that, therefore, respondents were in “lawful possession” of said property within a period of time less than thirty years before plaintiff leased said lands as hereinbefore noted and the thirty-year statute does not bar them.
The contention of defendants that their constructive possession of the lands in dispute under their legal title gave them the “lawful possession” thereof, contemplated by section 1884, Revised Statutes 1909, is untenable. The lawful possession mentioned in said section 1884 clearly means an actual possession obtained in a lawful manner, because the same' statute requires a claimant who is out of possession to bring his action under certain conditions within one year to recover such land. This, in my judgment, refers to an action in ejectment, because in 1874 when the thirty-*216year statute was first enacted (Laws 1874, p. 118) there was no statute in Missouri which authorized suits to quiet title to unoccupied lands. Such last-named statute was first enacted in 1897.’ [Laws 1897, p. 74.] An action in.ejectment will not lie against a claimant to land who is not in possession thereof. [Secs. 2385 and 2389, R. S. 1909.]
To sustain their contention that they are not barred by the thirty-year Statute of Limitation defendants cite and rely upon the case of Charles v. Morrow, 99 Mo. 638, 646, wherein the rule was announced that the thirty-year Statute of Limitation does not apply to a “contest between two legal titles.” This contention of defendants is unsound.
The case of Charles v. Morrow, 99 Mo. 638 (by Division Two of this court), is in direct conflict with our prior unanimous ruling in Banc (Fairbanks v. Long, 91 Mo. 628) holding that said statute is applicable to both legal and equitable titles. It seems that Fairbanks v. Long, supra, was overlooked or ignored by the learned jurist who wrote the opinion in Charles v. Morrow, supra. The rule announced in Fairbanks v. Long- that the thirty-year Statute of Limitation applied to both legal and equitable titles was reannounced by Division One of this court in Collins v. Pease, 146 Mo. 135, 139. The same doctrine was again reannounced by Division Two of this court in Campbell v. Greer, 209 Mo. 199, 216. It might be possible that the so-called thirty-year Statute of Limitation would not apply to a case where the Government or State has through mistake or inadvertence issued a patent to a party who had no right thereto, but when a patent is legally issued it carries the equitable title, and the further fact that such patent also conveys the legal title, thus merging the two titles, does not prevent the thirty-year statute from becoming applicable.
•The case of Charles v. Morrow, 99.Mo. 638, being out of harmony with other prior and subsequent deci*217sions of this court, and also unsound in its reasoning, should not longer be considered a precedent. In the aforesaid case of Fairbanks v. Long, 91 Mo. l. c. 633, is given an accurate definition of the thirty-year Statute of Limitation, which, more accurately speaking, is a thirty-one-year statute of limitation.
Upon the record the plaintiff has made out a primafacie case entitling it to a decree under the thirty-year Statute of Limitation, except that there is no proof that defendants or their uncle, through whom they claim, have not paid any taxes on the lands in controversy during the thirty-year period next preceding plaintiff’s actual possession through its tenants^ A letter introduced in evidence shows that the uncle of defendants tried to pay taxes on the lands in dispute by sending five dollars to his agent for that purpose,, and that said agent reported no taxes due on said lands on May 20, 1859.
What taxes, if any, Mr. Barrackman or his collateral heirs (the defendants) may have paid after 1859 is not shown. The rule seems to be that the burden of showing non-payment of taxes by claimant out of possession is upon the party who asserts that such taxes were not paid. [Rollins v. McIntire, 87 Mo. 196.] Such proof, of course, need not be by direct evidence, but evidence from which such non-payment of taxes may be legally inferred will be sufficient.
If the plaintiff has obtained title to the land in dispute it has acquired such title through the thirty-year Statute of Limitation, and the burden is usually upon the one asserting title by limitation to prove all the facts which confer title in that manner. [Slicer v. Owens, 211 Mo. 319, 323.] It is true that the plaintiff did not specifically plead the fact that it relied upon the thirty-year Statute of Limitation, nor do we think it was required so to plead. Under the law of this State a title to real estate acquired under a statute of limitation is a legal title, good either for the pur*218poses of offense or defense. [Scannell v. American Soda Fountain Co., 161 Mo. 606, 618, and cases there cited.] Such statute need not be specifically pleaded. [Collins v. Pease, 146 Mo. 135, 139.]
What was said by this court in Stone v. Perkins, 217 Mo. l. c. 599, also relied upon by defendants, has no application here, because it was the ten-year statute which was under consideration in that case.

»e"t Agreement.

III. At the trial of this cause one Cleveland Barton filed answer asserting title to six acres of the land in dispute, and by agreement of plaintiff said six acres was awarded to said defendant. The cause will have to be retried for another reason, but upon final judgment if plaintiff prevails said six acres should be awarded to said Cleveland Barton. This part of the judgment does not affect the controversy between plaintiff and the other defendants who are collateral heirs of Allen Barrackman, deceased.

New Trial

IV. It is a well-settled rule in this State that an order granting a new trial after verdict or judgment will not be reversed when the record shows a state of facts upon which said new trial may have been properly granted. The order granting the new trial in this case ¿id not designate the ground or grounds upon which the motion therefor was sustained. Therefore, if the new trial was properly granted on any ground designated in defendants’ motion the order granting such new trial should not be reversed. [Lorenzen v. Railroad, 249 Mo. 182, 187; Jiner v. Jiner, 182 Mo. App. 153.]
Being convinced that there is no evidence in the record regarding non-payment of taxes by defendants during the required period of time to vest title under the thirty-year Statute of Limitation, the order granting the new trial will be affirmed, and the cause re*219manded for further proceedings not inconsistent with the views herein expressed.
All concur.